Judge Owsley
delivered the opinion of the court.
This court is of opinion that although the appellees are pr0ven not to reside upon the land in contest, yet as it is shewn to be in the oceupancyof their slaves, acting under the supcrintendancc of an overseer employed by the appel-Res for that purpose, they must be considered as the ten-an*s <ff the land, and that service of the declaration and notice of ejectment upon them, under such circumstances, not on the premises, was sufficient, to authorise the taking a common order against them. See 2 Bacon 409, in note: 2 Strange 1064: Runnington,'Eject. 155.
Because, therefore, the court below, upon proof of such a service on the appellees, refused to award a common order, but ordered the cause to be stricken from the docket, the judgment of that court must be reversed with cost, the *153cause remanded, and further proceedings had not inconsistent with this opinion.
Bibb for plaintiff, Hardin for deft, in error.